          Case 7:21-cv-05670-PMH Document 8 Filed 08/02/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ROBERT PEARSON JR.,

                                   Plaintiff,
                                                                           ORDER
                       -against-
                                                                     21-CV-5670 (PMH)
    STATE OF NEW YORK, OCJ MEDICAL
    DEPARTMENT OF ORANGE COUNTY JAIL,

                                   Defendants.

PHILIP M. HALPERN, United States District Judge:

        Plaintiff, currently incarcerated at Orange County Jail, brings this pro se action under 42

U.S.C. § 1983, alleging that in May 2021, Defendants sprayed him in the eye with a chemical

agent and then denied his requests for medical care. By Order dated July 15, 2021, the court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP).1

                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s IFP complaint,

or any portion of the complaint, that is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The

Court must also dismiss a complaint if the Court lacks subject matter jurisdiction. See Fed. R. Civ.

P. 12(h)(3).




1
 Prisoners are not exempt from paying the full filing fee even when they have been granted permission to
proceed IFP. See 28 U.S.C. § 1915(b)(1).
         Case 7:21-cv-05670-PMH Document 8 Filed 08/02/21 Page 2 of 10




                                          DISCUSSION

A.     New York State

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The

immunity recognized by the Eleventh Amendment extends beyond the states themselves to state

agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has not

waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate

the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park

Comm’n, 557 F.2d 35, 40 (2d Cir. 1977).

       Plaintiff’s § 1983 claims against the State of New York are therefore barred by the Eleventh

Amendment and are dismissed.

B.     OCJ Medical Department

       Plaintiff’s claims against the OCJ Medical Department must also be dismissed because

municipal agencies or departments do not have the capacity to be sued under New York law. See

Omnipoint Commc’ns, Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In

New York, agencies of a municipality are not suable entities.”); Hall v. City of White Plains, 185

F. Supp. 2d 293, 303 (S.D.N.Y. 2002) (“Under New York law, departments which are merely

administrative arms of a municipality do not have a legal identity separate and apart from the

municipality and cannot sue or be sued.”); see also N.Y. Gen. Mun. Law § 2 (“The term ‘municipal

corporation,’ as used in this chapter, includes only a county, town, city and village.”).

C.     Unidentified Defendants

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff may supply

                                                  2
         Case 7:21-cv-05670-PMH Document 8 Filed 08/02/21 Page 3 of 10




sufficient information to permit the County Attorney for Orange County to identify the OCJ

corrections officers who were involved in the spraying incident allegedly occurring between May

10, 2021, and May 30, 2021, and the OCJ medical staff who responded to Plaintiff’s requests for

medical attention after the spraying incident. It is therefore ordered that the County Attorney for

Orange County, who is the attorney for and agent of the Orange County Department of Corrections,

must ascertain the identity of each John or Jane Doe whom Plaintiff seeks to sue here and the

address where the defendant may be served. The Orange County Attorney must provide this

information to Plaintiff and the Court within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file an Amended Complaint

naming the Doe defendants. The Amended Complaint will replace, not supplement, the original

complaint. An Amended Complaint form that Plaintiff should complete is attached to this Order.

Once Plaintiff has filed an Amended Complaint, the Court will screen the Amended Complaint

and, if necessary, issue an order directing the Clerk of Court to complete the USM-285 forms with

the addresses for the named Doe Defendants and deliver all documents necessary to effect service

to the U.S. Marshals Service.

                                          CONCLUSION

       Plaintiff’s claims against the OCJ Medical Department of the Orange County Jail and New

York State are dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is further directed to mail a copy of this Order and the complaint to the

County Attorney for the County of Orange at: 255-275 Main Street, Goshen, New York 10924.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

                                                  3
         Case 7:21-cv-05670-PMH Document 8 Filed 08/02/21 Page 4 of 10




v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   August 2, 2021
         White Plains, New York

                                                         PHILIP M.M HALPERN
                                                                      HA
                                                        United States District Judge




                                                 4
              Case 7:21-cv-05670-PMH Document 8 Filed 08/02/21 Page 5 of 10




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK




                                                                         No. _______________
Write the full name of each plaintiff.                                (To be filled out by Clerk’s Office)

                                                                            AMENDED
                           -against-                                       COMPLAINT
                                                                                 (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/6/16
         Case 7:21-cv-05670-PMH Document 8 Filed 08/02/21 Page 6 of 10




I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
         Case 7:21-cv-05670-PMH Document 8 Filed 08/02/21 Page 7 of 10




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:21-cv-05670-PMH Document 8 Filed 08/02/21 Page 8 of 10




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 7:21-cv-05670-PMH Document 8 Filed 08/02/21 Page 9 of 10




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 7:21-cv-05670-PMH Document 8 Filed 08/02/21 Page 10 of 10




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
